DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “ridge length” in lines 11-12.  It appears the claim should recite “a ridge length.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 17 recite “sliding friction characteristic that is increased by about 1.1 to about 4.0 times greater than that of the flat sample.”  The claim is not clear.  The 
Claim 16 recites the limitation “said array of spaced support members” in line 7. There is insufficient antecedent basis for this limitation in the claim.  The claim recites “an array of support members” in line 5.
Claim 16 recites the limitation “said plurality of support members” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites “an array of support members” in line 5.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan (US 6284346 B1).
With respect to claim 1, Sheridan discloses a resilient member – formed of an elastomer (col. 2, lines 12-14), having an anisotropic near-surface architecture (col. 2, lines 21-25, col. 3, lines 60-62, Fig. 4), comprising a unitary body (col. 3, lines 31-35) constructed of an elastomeric material (col. 2, lines 12-14), the unitary body comprising a backing layer having a lower surface and an upper surface, a plurality of ridge members extending from the upper surface of the backing layer, each of the plurality of ridge members being elongated along the upper surface and terminating in a distal end, and a contact film layer joined to the distal ends of the plurality of ridge members (col. 3, lines 12-16, 60-62, Fig. 4(i)).
Regarding the recitation “wherein said backing layer, at least one of a ridge height, a ridge width, a ridge length, and a ridge spacing of said plurality of ridge members, and at least one of a material characteristic and a film thickness of said contact film layer are selected in combination to cause repeated folding of at least one of said contact film layer and said plurality of ridges resulting in one of an enhanced sliding friction characteristic and an enhanced static friction characteristic of said resilient member when said contact film layer is in one of sliding contact and static contact, respectively with a surface” the claim defines the product by how the resilient member would perform when the backing layer, and various characteristics of the ridge members and the contact film layer are selected, when the contact film layer is in one of sliding contact and static contact with a surface.  
Since Sheridan discloses all elements of the resilient member, the contact film layer and the plurality of ridges being in contact with a surface, Sheridan concerned with e.g. finding correct ridge proportions and spacing (col. 3, lines 55-59, col. 4, lines 60-65, Figs. 2 and 3), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the member of Sheridan is capable to perform as intended.
Regarding claim 2, Sheridan teaches the member of claim 1, wherein the adjacent ones of the plurality of ridge members are separated by an intervening valley (Fig. 4(i)).
As to claim 3, Sheridan teaches the member of claim 2, wherein each of the valleys defined between adjacent ones of the plurality of ridge members have a common rectangular cross-section (Fig. 4(i)).
As to claim 4, Sheridan teaches the member of claim 1, wherein the plurality of ridge members extend in a parallel spaced relationship (Fig. 4(i)).
With respect to claim 5, Sheridan teaches the member of claim 1, wherein each of the plurality of ridge members has a width that is substantially constant along its length (implied in Figs. 4(i)).
Regarding claim 6, Sheridan teaches the member of claim 1, wherein the plurality of ridge members have a common width (Figs. 4(i)).
As to claim 7, Sheridan teaches the member of claim 1, wherein the plurality of ridge members have a common rectangular cross-section (Figs. 4(i)).

Claim(s) 1-7, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Welter (US 4405007).
With respect to claim 1, Welter discloses a resilient member having an anisotropic near-surface architecture – elements 15 and 16 - comprising a unitary body (abstr., col. 3, lines 4-42), constructed of an elastomeric material (abstr., col. 3, lines 16-18), the unitary body comprising a backing layer having a lower surface and an upper surface, a plurality of ridge members extending from the upper surface of the backing layer, each of the plurality of ridge members being elongated along the upper surface and terminating in a distal end (Figs. 2, 5-8), and a contact film layer – element 18 - joined to the distal ends of the plurality of ridge members (col. 5, lines 53-68).
Regarding the recitation “wherein said backing layer, at least one of a ridge height, a ridge width, a ridge length, and a ridge spacing of said plurality of ridge members, and at least one of a material characteristic and a film thickness of said contact film layer are selected in combination to cause repeated folding of at least one of said contact film layer and said plurality of ridges resulting in one of an enhanced sliding friction characteristic and an enhanced static friction characteristic of said resilient member when said contact film layer is in one of sliding contact and static contact, respectively, with a surface” the claim recites how the resilient member would behave when the backing layer, and various characteristics of the ridge members and the contact film layer are selected.  Since Welter discloses all elements of the resilient member, the contact film layer – element 18 - and the plurality of ridges, the contact film layer that can be in contact with a surface (Fig. 8), it would have been obvious to one of 
Regarding claim 2, Welter teaches the member of claim 1, wherein the adjacent ones of the plurality of ridge members are separated by an intervening valley (Figs. 2, 5-8).
As to claim 3, Welter teaches the member of claim 2, wherein each of the valleys defined between adjacent ones of the plurality of ridge members have a common rectangular cross-section (Fig. 7).
As to claim 4, Welter teaches the member of claim 1, wherein the plurality of ridge members extend in a parallel spaced relationship (Figs. 2 and 8).
With respect to claim 5, Welter teaches the member of claim 1, wherein each of the plurality of ridge members has a width that is substantially constant along its length (Figs. 2 and 8).
Regarding claim 6, Welter teaches the member of claim 1, wherein the plurality of ridge members have a common width (Figs. 2, 5-8).
As to claim 7, Welter teaches the member of claim 1, wherein the plurality of ridge members have a common rectangular cross-section (Fig. 7).
With respect to claim 10, Welter teaches the member of claim 1 constructed of an elastomeric material (col. 3, lines 16-18).  The claim defines the product by how the product would perform when a combination of “a material property” and the member dimensions is selected, however, the claim does not specify a particular material property and the values of the dimensions.  The claim also does not specify “a predetermined load condition during sliding contact.”  Since in Welter the body includes 
With respect to claim 16, Welter discloses a resilient member having a near-surface architecture – elements 15 and 16 (abstr., col. 3, lines 4-42), comprising a backing layer having a lower surface and an upper surface, an array of support members, each support member extending a distance D from the upper surface of the backing layer and having a cross-sectional profile, adjacent ones of the support members being separated by a spacing S (col. 3, lines 16-59, Figs. 2, 5-8), and a film layer – element 18 - joined to the distal ends of the array of support members (col. 5, lines 53-68), the film having a thickness – implied, wherein the backing layer, the array of support members, the film layer are constructed of materials having respective material properties – implied.
The claim defines the product by how the product would perform in response to a predetermined transverse loading condition involving the contact film layer of the resilient member being one of sliding contact and static contact, respectively, with a surface, when a combination of materials, distance, cross-sectional profile, spacing and film layer thickness are selected.  Since Welter teaches all the elements of the resilient member (col. 3, lines 13-68, col. 4, lines 1-15), it would be expected that the array of support members and/or the film layer of the resilient member would be capable to perform as intended. 
The recitation in the preamble “for providing enhanced friction characteristics” has been interpreted as a recitation of intended use.  Since Welter teaches all the elements of the resilient member, it would be expected that it is capable to perform as intended. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as obvious over Welter (US 4405007), in view of Chrobak et al. (US 4936365) (“Chrobak”).
With respect to claim 8, Welter teaches the member of claim 1 constructed of an elastomeric material (col. 3, lines 16-18), but does not disclose a specific elastomeric material.   “A flat sample” of the elastomeric material is not an element of the member.  It is inherent that a flat sample of the elastomeric material exhibits a sliding friction characteristic.  Chrobak discloses a resilient member – formed of an elastomeric material (abstr.), having an anisotropic near-surface architecture – elements 16 and 18 (abstr., col. 1, lines 67-68, col. 2, lines 1-6), comprising a unitary body (col. 1, lines 67-68, col. 4, lines 65-68, col. 5, lines 1-7) constructed of an elastomeric material (abstr.), the unitary body comprising a backing layer having a lower surface and an upper 
Since Welter teaches all elements of the member of claim 1, the material having Young’s modulus as disclosed in Chrobak (col. 4, lines 18-20), Young’s modulus overlapping the Young’s modulus value of PDMS which is the material that is disclosed as the elastomeric material of the instant application (Specification, par. [0004]), it would be expected that the near-surface architecture of the member of Welter and Chrobak exhibits a corresponding sliding friction characteristic that is about 1.1 to 4.0 times greater than that of the flat sample of the elastomeric material. 
Regarding claim 9, Welter teaches the member of claim 1 constructed of an elastomeric material (col. 3, lines 16-18), but does not disclose a specific elastomeric material.   “A flat sample” of the elastomeric material is not an element of the member.  It is inherent that a flat sample of the elastomeric material exhibits a sliding friction characteristic.  Chrobak discloses a resilient member – formed of an elastomeric material (abstr.), having an anisotropic near-surface architecture – elements 16 and 18 (abstr., col. 1, lines 67-68, col. 2, lines 1-6), comprising a unitary body (col. 1, lines 67-68, col. 4, lines 65-68, col. 5, lines 1-7) constructed of an elastomeric material (abstr.), 
Since Welter teaches all elements of the member of claim 1, the material having Young’s modulus as disclosed in Chrobak (col. 4, lines 18-20), Young’s modulus overlapping the Young’s modulus value of PDMS which is the material that is disclosed as the elastomeric material of the instant application (Specification, par. [0004]), it would be expected that the near-surface architecture of the member of Welter and Chrobak exhibits a corresponding sliding friction characteristic that is attenuated by about 0.99 to about 0.2 times that of the flat sample.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as obvious over Welter (US 4405007), in view of Chrobak et al. (US 4936365) (“Chrobak”).
With respect to claim 17, Welter teaches the member of claim 16 constructed of an elastomeric material (col. 3, lines 16-18), but does not disclose a specific elastomeric material.   “A flat sample” of the elastomeric material is not an element of the member.  It is inherent that a flat sample of the elastomeric material exhibits a sliding friction 
Since Welter teaches all elements of the member of claim 16, the material having Young’s modulus as disclosed in Chrobak (col. 4, lines 18-20), Young’s modulus overlapping the Young’s modulus value of PDMS which is the material that is disclosed as the elastomeric material of the instant application (Specification, par. [0004]), it would be expected that the near-surface architecture of the member of Welter and Chrobak exhibits a corresponding sliding friction characteristic that is about 1.1 to 4.0 times greater than that of the flat sample of the elastomeric material. 
Regarding claim 18, Welter teaches the member of claim 16 constructed of an elastomeric material (col. 3, lines 16-18), but does not disclose a specific elastomeric material.   “A flat sample” of the elastomeric material is not an element of the member.  
Since Welter teaches all elements of the member of claim 16, the material having Young’s modulus as disclosed in Chrobak (col. 4, lines 18-20), Young’s modulus overlapping the Young’s modulus value of PDMS which is the material that is disclosed as the elastomeric material of the instant application (Specification, par. [0004]), it would be expected that the near-surface architecture of the member of Welter and Chrobak exhibits a corresponding sliding friction characteristic that is attenuated by about 0.99 to about 0.2 times that of the flat sample.


Response to Arguments
Applicant’s arguments filed on Dec. 13, 2021 have been fully considered.
In view of the recent amendment 35 USC 102 rejection of claims 1, 2, 4-6 as anticipated by Varma has been withdrawn.
The Applicant has argued Sheridan does not discloses structures that enhance sliding and/or static friction due to contact film folding and internal folding/mechanical instabilities resulting from a transverse force such as may be relevant to a surface of a tire, the properties of the film of Sheridan being not important, the structure of Sheridan buckling under normal load (pp. 7-8 of the Remarks).  The Examiner notes the Applicant did not show that the member of Sheridan is uncapable of buckling under a transverse force.  The Examiner notes the claim recites how the resilient member would behave when the backing layer, and various characteristics of the ridge members and the contact film layer are selected.  Sheridan is directed to a resilient member including all the elements of the resilient member of claim 1.  Since Sheridan discloses all elements of the resilient member, the contact film layer and the plurality of ridges being in contact with a surface, Sheridan concerned with e.g. finding correct ridge proportions and spacing, Fig. 3 showing buckling under transverse force (col. 3, lines 55-59, col. 4, lines 60-65, Figs. 2 and 3), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the member of Sheridan is capable to perform as intended.
Regarding Welter the Applicant argued the reinforcing structure of Welter that provides an internal stiffening function and extends along an inner surface of a tire does not make contact with the ground and is not subject to static/sliding/transverse forces, 
The Applicant stated the same arguments apply to the rejection of claim 16 as to the rejection of claim 1 being rejected as obvious over Welter.  The Examiner reiterates the response as discussed above with respect to claim 1.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783